Citation Nr: 1138816	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  08-26 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for breathing problems, including sleep apnea, claimed as residuals of a fractured nose and deviated septum. 

2.  Entitlement to service connection for breathing problems, including sleep apnea, claimed as residuals of a fractured nose and deviated septum

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bump on the right side of the chest.

4.  Entitlement to service connection for a bump on the right side of the chest.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

6.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran had service in the Merchant Marines from July 17, 1945, to August 15, 1945, with additional unverified Merchant Marines service. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, that declined to reopen the Veteran's previously denied claims of entitlement to service connection for a deviated septum, a bump on the right side of the chest, and a back disability.

In July 2008, the Veteran testified before a Decision Review Officer (DRO) at the RO in New York, New York, and in August 2011, the Veteran testified before the undersigned Veterans Law Judge, seated at the RO in New York, New York.  Transcripts of both hearings have been associated with the claims file. 

The issues of entitlement to service connection for an eye disability; a disability characterized by memory problems; and hearing loss, each to include as secondary to chemical exposure, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, the Veteran raised such issues in an October 2007 statement.  The Board does not have jurisdiction over the issues, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).

The claims of entitlement to service connection for breathing problems, including sleep apnea, claimed as residuals of a fractured nose and deviated septum; 
a bump on the right side of the chest; and a back disability, addressed in the REMAND portion of the decision below, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a deviated nasal septum in a March 2002 rating decision.  Although the Veteran perfected an appeal to the Board, he withdrew such appeal in February 2004. 

2.  The evidence received since the earlier appeal is neither cumulative nor redundant of evidence previously considered; relates to an unestablished fact necessary to substantiate the current claim of entitlement to service connection for breathing problems, including sleep apnea, claimed as residuals of a fractured nose and deviated septum; and raises a reasonable possibility of substantiating the claim. 

3.  The RO denied service connection for a bump on the right side of the chest in a March 2002 rating decision.  Although the Veteran perfected an appeal to the Board, he withdrew such appeal in February 2004.

4.  The evidence received since the earlier appeal is neither cumulative nor redundant of evidence previously considered; relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a bump on the right side of the chest; and raises a reasonable possibility of substantiating the claim.

5.  The RO denied service connection for a back disability in a March 2002 rating decision.  Although the Veteran perfected an appeal to the Board, he withdrew such appeal in February 2004.

6.  The evidence received since the earlier appeal is neither cumulative nor redundant of evidence previously considered; relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a back disability; and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  As to the issue of entitlement to service connection for a deviated septum, the March 2002 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R.   §§ 3.160(d); 20.200, 20.201, 20.202, 20.302, 20.1103 (2011). 

2.  New and material evidence has been received since the March 2002 rating decision to reopen the claim of entitlement to service connection for breathing problems, including sleep apnea, claimed as residuals of a fractured nose and deviated septum.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

3.  As to the issue of entitlement to service connection for a bump on the right side of the chest, the March 2002 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d); 20.200, 20.201, 20.202, 20.302, 20.1103 (2011). 

4.  New and material evidence has been received since the March 2002 rating decision to reopen the claim of entitlement to service connection for a bump on the right side of the chest.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2011). 

5.  As to the issue of entitlement to service connection for a back disability, the March 2002 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R.              §§ 3.160(d); 20.200, 20.201, 20.202, 20.302, 20.1103 (2011). 

6.  New and material evidence has been received since the March 2002 rating decision to reopen the claim of entitlement to service connection for a back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist 

In light of the favorable disposition, limited to the issues of whether new and material evidence has been received to reopen the Veteran's previously denied claims, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required at this time.  The Board notes, as will be discussed below, that further assistance is necessary prior to the Board's review of the merits of the claims. 

New and Material Evidence to Reopen the Service Connection Claims

Service connection for the Veteran's claims discussed herein was previously denied on the merits in a March 2002 rating decision.  Although the RO has declined to reopen the Veteran's claims on the basis that new and material evidence has not been received, the Board must consider such question because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The claim may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991). 

The Veteran filed this application to reopen his claims in May 2007, in the form of claims of entitlement to service connection for breathing problems, including sleep apnea, claimed as residuals of a fractured nose and deviated septum; a bump on the right side of the chest; and a back disability.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

It appears that the relevant evidence before VA at the time of the prior final decision in March 2002 consisted of the Veteran's claims, his post-service VA and private treatment records, and service personnel records (SPRs).  The RO found that there was no medical evidence of record indicating that a deviated septum or a back disability existed, and that there was no evidence that a bump on the right side of the chest was related to service.  The Veteran's claims were denied.  The March 2002 rating decision was appealed, and perfected in August 2003; however, the Veteran withdrew his appeal in February 2004.  Thus, the March 2002 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103. 

Newly received evidence since March 2002 includes updated post-service VA treatment records, the Veteran's statements, including his testimony rendered at the time of his RO and Board hearings, and additional SPRs.  Also of record are statements from one of the Veteran's private physicians and a private shipping company.  

The Board finds that the evidence as to the Veteran's previously denied claims received since the last final decision is new in that it was not previously considered by agency decision makers, or cumulative or redundant of other evidence of record.  The evidence is also material in that it relates to unestablished facts, specifically, the existence of sleep apnea and osteoporosis, and a potential relationship between the Veteran's claimed in-service nose injury and his breathing problems.  Thus, the newly-received evidence raises a reasonable possibility of substantiating the claims.

Further, new evidence is sufficient to reopen claims if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's disability, even where it may not convince the Board to grant the claims.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, new and material evidence as to the Veteran's claims of entitlement to service connection for breathing problems, including sleep apnea, claimed as residuals of a fractured nose and deviated septum; a bump on the right side of the chest; and a back disability, has been received. 

As the Board has determined that new and material evidence has been received as to the Veteran's previously denied claims, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  In this case, a letter dated in July 2007 provided the Veteran with the laws and regulations pertaining to consideration of his claims on the merits.  However, as will be discussed below, further development is required prior to the Board's review of the merits of the claims. 


ORDER

The claim of entitlement to service connection for breathing problems, including sleep apnea, claimed as residuals of a fractured nose and deviated septum, is reopened, and to this extent only, the appeal is granted.

The claim of entitlement to service connection for a bump on the right side of the chest is reopened, and to this extent only, the appeal is granted.

The claim of entitlement to service connection for a back disability is reopened, and to this extent only, the appeal is granted.


REMAND

Additional development is needed prior to further disposition of the claims. 

As a preliminary matter, the Board notes that the most recent VA treatment records are dated in April 2008.  There is no evidence that the Veteran has ceased VA treatment.  Because VA is on notice that there are additional records that may be applicable to the Veteran's claims and because these records may be of use in deciding the claims, these records are relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board notes that the Veteran, in an April 1999 statement, identified private physicians as potential sources of relevant records.  Related to the present claims, the Veteran identified Drs. S., K., and G.  There is no indication that the RO sought such private treatment records.  On remand, the RO should attempt to locate and associate the Veteran's outstanding private treatment records with the claims file. 

Further, the Board notes here that the RO has attempted to secure the Veteran's service treatment records (STRs) and is only in receipt of SPRs.  The RO has been unable to locate any STRs.  In the present appeal, the RO sought such records from multiple sources.  A February 1999 response from the National Personnel Records Center (NPRC) indicates that STRs of merchant mariners were maintained by the U.S. Coast Guard.  A May 1999 letter from the U.S. Department of Transportation, U.S. Coast Guard, Marine Personnel Division, indicates that no STRs were found and that merchant mariners were entitled to treatment at a Public Health Services (PHS) facility.  An August 2000 letter from the U.S. Department of Health and Human Services, PHS Health Data Center, indicates that no STRs were found.  

The Veteran asserts, during the course of the appeal, that he has military service during a number of periods.  The RO has determined that the Veteran had service in the Merchant Marines from July 17, 1945, to August 15, 1945.  There is an illegible service separation form, a DD Form 214, of record.  There are also Certificates of Discharge from the United States Coast Guard of record.  Further, the Veteran has submitted two DD forms 214, both altered.  While the Veteran claims different dates of Merchant Marine service, under 38 C.F.R. § 3.7, active military service for individuals in the American Merchant Marine includes only oceangoing service during periods of armed conflict from December 7, 1941, to August 15, 1945.  38 C.F.R. § 3.7(x)(14)(15) (2011).  In essence, while there may be periods of time during which the Veteran served in the Merchant Marines, only service dated from December 7, 1941, to August 15, 1945, is considered active military service for VA compensation purposes.  In order to have a complete record upon which to adjudicate the appeal, the RO, on remand, must attempt to locate and obtain with the Veteran's claims file a legible, official DD Form 214.  

A VA examination is not yet required in the present appeal.  The credibility of the Veteran's lay statements is presumed for the limited purpose of reopening previously denied claims.  Justus, 3 Vet. App. at 510.  However, the Board has not yet assigned a probative value, based on his competency and credibility, to the Veteran's lay statements as to his claimed in-service injuries and the dates upon which such occurred.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain and associate with the claims file the Veteran's VA treatment records maintained by the VA Medical Center (VAMC) in New York, New York, dated from April 2008 to the present, specifically to include any records of St. Alban's Community Living Center.  Any and all responses, including negative responses, must be properly documented in the claims file.  

2.  Send the Veteran multiple VA Forms 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, and request that he complete such in order to obtain his private treatment records from, including, but not limited to the providers he identified at the time of his April 1999 statement, Drs. S., K., and G.  All communications with the Veteran and record of any attempt to obtain his private treatment records must be properly documented in the claims file.  If a negative response is received from the Veteran, or any treatment provider, the claims file must be properly documented in this regard. 

3.  Obtain and associate with the claims file a legible, official copy of the Veteran's service separation form, his DD Form 214, from the NPRC, or any other appropriate source.

4.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims of entitlement to service connection for breathing problems, including sleep apnea, claimed as residuals of a fractured nose and deviated septum; a bump on the right side of the chest; and a back disability on the merits.  Consider any additional evidence added to the record.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


